Appeal from the court of chancery. The counsel for the orator interposed a motion in this court to order the defendants’ exceptions to the master’s report to be taken off the file, and the case to proceed to a hearing, as if there had been no such exceptions. This application was founded upon some alleged irregularity in the filing of the exceptions.
The Court refused to have the motion argued, as a preliminary question, upon the ground, that, in this court, appeals from chan*529eery are invariably heard entire, and said,' that little would be gained by giving the original chancery jurisdiction of this court to the several members of the court, if every little matter of form were to bé a groünd for reversing the decree, and the objections were to be taken up in the order in which they occurred in the progress of the cause; that objections to these mere matters of form, which are regulated by the established rules of the court of chancery, mainly to expedite the business in that court, if not taken in that court, will be considered as waived, — certainly, so far as they are of such a character, that, if pointed out, they might have been obviated in that court; and that, when objections are taken in the court of chancery, and are there overruled, the decision of that court in regard to matters depending upon their rules, or in regard to the time, or form, of taking any particular proceeding, will be held final in this court.